352 S.W.3d 682 (2011)
STATE of Missouri, Respondent,
v.
Earl RINGO, Defendant/Appellant.
No. ED 95755.
Missouri Court of Appeals, Eastern District, Division Three.
November 15, 2011.
Rosemary Ellen McGonagle Percival, Kansas City, MO, Amy Meyers, Co-Counsel, Brentwood, MO, for Appellant.
Chris Koster, Attorney General, Evan J. Buchheim, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Earl Ringo (Defendant) appeals from the trial court's judgment upon his conviction after a jury trial for one count of violence to an employee of the Department of Corrections, in violation of Section 217.385, RSMo 2000.[1] Defendant was sentenced to a term of fifteen years' imprisonment *683 to be served consecutively to the sentences Defendant was already serving. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.